In a proceeding pursuant to CPLR article 78 to review a determination of the New York State Department of Social Services, Division of Medical Assistance, dated July 29, 1988, denying the petitioner’s application to re-enroll as a provider of services in the New York State Medicaid program, the appeal is from a judgment of the Supreme Court, Kings County, dated June 5, 1989, which granted the petition, annulled the determination, and directed that the petitioner be re-enrolled in the Medicaid program.
Ordered that the judgment is reversed, on the law, with costs, the determination is confirmed, and the proceeding is dismissed on the merits.
The Supreme Court erred in finding that the petitioner was entitled to a hearing. Medicaid providers who are denied re-enrollment pursuant to 18 NYCRR part 504 are not entitled to an evidentiary hearing pursuant to 18 NYCRR part 515 (see, Matter of Garcia v Perales, 168 AD2d 557; Matter of Winyard v Perales, 161 AD2d 317; Matter of G & S Pharmacy v Perales, 151 AD2d 668; Matter of Bezar v New York State Dept. of Social Servs., 151 AD2d 44).
Moreover, we find that the determination denying the petitioner’s application for re-enrollment was neither arbitrary nor capricious. Mangano, P. J., Bracken, Kunzeman and Miller, JJ., concur. [See, 143 Misc 2d 464.]